UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period:January 31, 2008 Item 1. Schedule of Investments. Greenville Small Cap Growth Fund SCHEDULE OF INVESTMENTS at January 31, 2008 (Unaudited) Shares Value COMMON STOCKS: 90.3% Aerospace & Defense: 4.1% 9,050 AAR Corp. * $ 266,613 5,080 BE Aerospace, Inc. * 196,139 462,752 Capital Goods: 4.6% 4,760 ESCO Technologies, Inc. * 178,452 10,005 Harbin Electric, Inc. * 217,209 57,500 Power-One, Inc. * 131,675 527,336 Capital Markets: 0.9% 8,620 Triangle Capital Corp. 107,491 Commercial Banks: 1.1% 5,740 Home Bancshares, Inc. 123,754 Commercial Services & Supplies: 6.4% 11,970 Fuel Tech, Inc.* 227,909 12,260 The Providence Service Corp. * 362,038 7,380 TeleTech Holdings, Inc. * 145,607 735,554 Consumer Finance: 1.7% 7,770 Dollar Financial Corp. * 195,649 Distributors: 3.2% 10,165 DXP Enterprises Inc. * 371,022 Diversified Financials: 1.6% 18,700 First Cash Financial Services, Inc. * 187,187 Electrical Equipment: 4.1% 27,375 Ultralife Batteries, Inc. * 471,671 Electronic Equipment & Instruments: 1.7% 90,339 Creative Vistas, Inc. * 188,809 Energy Equipment & Services: 3.5% 112,255 Boots & Coots International Control, Inc. * 165,015 13,285 Matrix Service Co. * 239,396 404,411 Health Care Equipment & Services: 7.0% 21,955 Alliance Imaging, Inc. * 233,382 12,755 Angiodynamics, Inc. * 258,544 570 Matrixx Initiatives, Inc. * 7,752 36,500 NovaMed, Inc. * 144,175 18,880 Regeneration Technologies, Inc. * 151,040 794,893 Health Care Providers & Services: 5.1% 13,425 Capital Senior Living Corp. * 102,970 101,588 Continucare Corp. * 272,256 11,155 Gentiva Health Services, Inc. * 206,144 581,370 Internet Software & Services: 2.0% 29,235 Bidz.Com, Inc. * 227,156 IT Services: 1.3% 22,785 Rainmaker Systems * 145,368 Machinery: 2.6% 17,860 Titan Machinery, Inc. * 294,333 Media: 1.7% 23,240 MDC Partners, Inc. *# 196,378 Oil & Gas: 4.7% 8,470 ATP Oil & Gas Corp. * 318,811 10,960 Delta Petroleum Corp. * 219,748 538,559 Oil, Gas & Consumable Fuels: 4.8% 25,390 Energy XXI (Bermuda) Ltd. *# 110,700 25,090 Gulfport Energy Corp. * 380,114 25,215 Nova Biosource Fuels, Inc. * 55,221 546,035 Pharmaceuticals: 2.6% 19,065 Caraco Pharmaceutical Laboratories Ltd. * 292,838 Radio And Television Broadcasting And Communications Equipment: 1.9% 22,540 Globecomm Systems, Inc. * 211,200 Retailing: 1.9% 11,035 Conn's, Inc. * 212,975 Semiconductor & Semiconductor Equipment: 7.1% 26,500 Anadigics, Inc. * 264,735 15,285 Omnivision Technologies, Inc. * 216,435 4,265 Tessera Technologies, Inc. * 167,060 16,940 Ultra Clean Holdings * 165,843 814,073 Semiconductors And Related Devices: 3.3% 14,240 Monolithic Power Systems, Inc. * 222,714 17,025 Volterra Semiconductor Corp. * 156,289 379,003 Software: 2.2% 28,045 Opnet Technologies, Inc. * 254,929 Software & Services: 4.2% 10,850 Cybersource Corp. * 181,737 4,875 Micros Systems, Inc. * 300,203 481,940 Technology Hardware & Equipment: 2.0% 9,075 Excel Technology, Inc. * 231,957 Tobacco Products: 1.5% 13,065 Zhongpin, Inc. * 175,071 Transportation: 1.5% 11,560 Vitran Corp, Inc. *# 165,308 TOTAL COMMON STOCKS (Cost $10,333,799) 10,319,022 SHORT-TERM INVESTMENT: 9.8% Money Market: 9.8% 1,124,786 SEI Daily Income Trust Government Fund - Class B 1,124,786 TOTAL SHORT-TERM INVESTMENT (Cost $1,124,786) 1,124,786 TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $11,458,585) 11,443,808 Liabilities in Excess of Other Assets: (0.1)% (9,755 ) TOTAL NET ASSETS: 100.0% $ 11,434,053 * Non-income producing # U.S. security of a foreign issuer The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows+: Cost of investments $ 11,458,585 Gross unrealized appreciation 1,321,702 Gross unrealized depreciation (1,336,479 ) Net unrealized depreciation (14,777 ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title) /s/Robert M. Slotky Robert M. Slotky, President DateFebruary 26, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Robert M. Slotky Robert M. Slotky, President Date February 26, 2008 By (Signature and Title)* /s/Eric W. Falkeis Eric W. Falkeis, Treasurer Date March 28, 2008 * Print the name and title of each signing officer under his or her signature.
